In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00039-CV
        ______________________________


         CARLOS A. ARMENTA, Appellant

                          V.

             TDCJ–ID, ET AL., Appellee




   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 09C1296-202




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       This is an appeal by Carlos A. Armenta from the trial court’s order dismissing his cause of

action against defendants the Texas Department of Criminal Justice–Institutional Division, et al.

       The order entered in this appeal, however, states that “Plaintiff’s §1983 claim of deliberate

indifference against Defendant Ayers is NOT DISMISSED.”

       The general rule is that a final and appealable judgment must determine the entire

controversy, disposing of all the parties and issues in a case. Schlipf v. Exxon Corp., 644 S.W.2d
453, 454 (Tex. 1982); N. E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966);

Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890, 892 (1956).

       Because the trial court’s order dismissing this suit did not dispose of all defendants, it is not

final, and this is an interlocutory appeal from a nonappealable judgment. Accordingly, we

dismiss Armenta’s appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        May 18, 2010
Date Decided:          May 19, 2010




                                                  2